Title: Theodorus Bailey to Thomas Jefferson, 26 April 1812
From: Bailey, Theodorus
To: Jefferson, Thomas


          
                  Dear Sir, 
                  New york 
                     26. April 12.
          
                
                
                
                
                
                
                I do myself the honor to transmit to you under cover, a letter from the Post-Master at Scaghticoke, in answer to one I addressed to him on the subject of your letters to Mr Oliver Barrett; by which you will know that your letters have been delivered to Mr Barrett.
          With the highest consideration and regard
          I am Dear sir, most truly yours,
                  Theodorus Bailey.
        